           Case 2:20-cv-00541-JEO Document 1 Filed 04/21/20 Page 1 of 10                       FILED
                                                                                      2020 Apr-21 PM 04:39
                                                                                      U.S. DISTRICT COURT
                                                                                          N.D. OF ALABAMA


                         UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF ALABAMA
                              SOUTHERN DIVISION

MELODY MATHES,                             Case No.:

               Plaintiff,                  COMPLAINT AND DEMAND FOR
v.                                         JURY TRIAL

GREENSKY, LLC,                                1. TCPA, 47 U.S.C. §227
                                              2. Invasion of Privacy – Intrusion
               Defendant.                        Upon Seclusion


                   COMPLAINT AND DEMAND FOR JURY TRIAL

      Plaintiff Melody Mathes (“Melody”), by and through her attorneys, alleges the

following against Defendant GreenSky, LLC (“GreenSky”):

                                   INTRODUCTION

      1.       Count I of Melody’s Complaint is based upon violations of the Telephone

Consumer Protection Act (“TCPA”), 47 U.S.C. §227. The TCPA is a federal statute that

broadly regulates the use of automated telephone equipment. Among other things, the

TCPA prohibits certain unsolicited marketing calls, restricts the use of automatic dialers

or prerecorded messages, and delegates rulemaking authority to the Federal

Communications Commission (“FCC”).

      2.       Count II of Melody’s Complaint is based upon the tort of Invasion of

Privacy - Intrusion upon Seclusion, as defined on §652B of the Restatement (Second) of

Torts. Section 652B prohibits an intentional intrusion, “physically or otherwise, upon the




                            1/10
            Case 2:20-cv-00541-JEO Document 1 Filed 04/21/20 Page 2 of 10



solitude or seclusion of another or his private affairs or concerns . . . that would be highly

offensive to a reasonable person.”

                                         PARTIES

       3.       Melody is a natural person who resides in Oxford, Calhoun County,

Alabama.

       4.       GreenSky is a Georgia entity with its principal place of business located at

5565 Glenridge Connector, Suite 700, Atlanta, GA 30342 and can be served at its

registered agent c/o National Registered Agents, Inc. located at 289 S. Culver Street,

Lawrenceville, GA 30046.

                                JURISDICTION AND VENUE

       5.       Jurisdiction of this Court arises under 28 U.S.C. §§1331, 1332, 1637 and 47

U.S.C. §227.

       6.       Diversity jurisdiction ​is established under 28 U.S.C. §1332 as the matter in

controversy exceeds $75,000.00, Melody is a citizen of Alabama, and GreenSky is a

citizen of Georgia.

       7.       Venue is proper pursuant to 28 U.S.C. §1391(b)(2) in that a substantial part

of the events giving rise to the claims occurred in this District.

       8.       GreenSky transacts business here; therefore, personal jurisdiction is

established.




                         2/10
            Case 2:20-cv-00541-JEO Document 1 Filed 04/21/20 Page 3 of 10



                                          FACTS

       9.       The debt(s) underlying this action were obligation(s) or alleged

obligation(s) of a consumer to pay money arising out of a transaction in which the

money, property, insurance, or services which are the subject of the transaction were

primarily for personal, family, or household purposes.

       10.      In or around August 2019, GreenSky began placing calls to Melody on her

cellular phone number ending in 5873, in an attempt to collect the alleged debt.

       11.      On or about August 10, 2019, at 3:31 p.m., Melody received a call on her

cellular telephone from (866) 458-7688. Melody heard an unusually long pause before

the agent began to speak, consistent with the use of an automated telephone dialing

system.

       12.      After properly identifying herself, Melody was informed by GreenSky’s

representative that it was attempting to collect a debt.

       13.      During the call, Melody informed the representative that she was sorry she

could not pay because she was going through financial difficulties. Melody also

requested that any further contact be done by mail. Finally, Melody promised that she

herself would contact GreenSky once she was again able to make a payment.

       14.      Despite Melody expressly informing GreenSky not to call her and that she

could not pay, GreenSky called Melody on her cellular phone only three days later, on

August 13.




                        3/10
         Case 2:20-cv-00541-JEO Document 1 Filed 04/21/20 Page 4 of 10



       15.    GreenSky not only ignored Melody’s request but began a telephone

harassment campaign.

       16.    On or about November 5, 2019, Melody received another call from

GreenSky from (256) 836-7334. Before GreenSky representative began speaking, there

was again an unusually long delay. After she identified herself, Melody told the

representative that she had previously requested to only be contacted by mail. Melody

again expressly revoked consent to be called.

       17.    On or about November 21, 2019, Melody received yet another call from

GreenSky, this time from (256) 836-7334. The representative identified himself as Gina

and informed Melody that she was calling about her debt. Melody requested for a third

time for the calls to cease and to only be contacted by mail.

       18.    Between August 13, 2019 and November 21, 2019, after Melody’s first

revocation of consent to be called, GreenSky called Melody on her cellular phone no less

than ​NINETY (90) times​.

       19.    GreenSky called Melody ninety times in a 101-day period.

       20.    GreenSky called Melody almost every weekday for nearly four months.

       21.    GreenSky went as far as calling Melody several times a day. For example,

GreenSky called Melody three (3) times on October 16, 23, 24 and 31.

       22.    GreenSky called Melody at all times during the day, from as early as 8 am

to as late as 9 pm.




                       4/10
         Case 2:20-cv-00541-JEO Document 1 Filed 04/21/20 Page 5 of 10



       23.    Green called Melody on the weekend. Green called on Saturday, August

17.

       24.    GreenSky called Melody on Labor Day, September 2.

       25.    The phone calls originated from the following numbers: (256) 285-2809;

(256) 285-3201; (256) 285-3303; (256) 836-7216; (256) 836-7276; (256) 836-7334;

(833) 979-1342; (866) 263-5814; (866) 458-7688; (888) 476-2589; (888) 486-3860.

Upon information and belief those numbers are owned or operated by GreenSky.

       26.    Upon information and belief, GreenSky has also called or attempted to call

and text friends and family of Melody with the intention that they would communicate to

Melody that GreenSky was attempting to collect a debt from her, causing Melody

additional embarrassment and distress.

       27.    Upon information and belief, Greensky called Melody and delivered

prerecorded or artificial voice messages.

       28.    Upon information and belief, Greensky’s automatic dialer failed to return to

the on-hook state within 60 seconds of completion of dialing.

       29.    GreenSky called Melody from several different numbers that Melody could

not recognize, making it appear to Melody that several creditors or debt collectors were

targeting her, and making it hard for Melody to screen the calls she was receiving.

       30.    The timing, number, and pattern of GreenSky’s calls to Melody are

consistent with the use of an automated telephone dialing system.




                       5/10
         Case 2:20-cv-00541-JEO Document 1 Filed 04/21/20 Page 6 of 10



       31.    On July 24, 2019, in response to varying district court opinions, the US

House of Representatives passed H.R. 3375 by a vote of 429-3. The House intended to

clear up any ambiguity with the TCPA and made it clear that the TCPA covers systems

that call consumers from a stored list.

       32.    H.R. 3375 further clarified that a consumer may revoke consent, even

consent given in a contract.

       33.    GreenSky is familiar with the TCPA.

       34.    The conduct was not only done willfully but was done with the intention of

causing Melody such distress, so as to induce her to pay the debt.

       35.    Each and every one of GreenSky’s telephone calls caused Melody

distraction and temporary loss of use of her telephone line.

       36.    GreenSky’s intrusion upon Melody’s seclusion was highly offensive to the

reasonable person, oppressive, outrageous, and exceed reasonably collection efforts.

GreenSky’s conduct was especially unreasonable because it called Melody relentlessly

shortly after Melody had explained that she did not have money to repay GreenSky and

expressly revoked consent to be called.

       37.    As a result of GreenSky’s conduct, Melody has sustained actual damages

including but not limited to, stress, anxiety, embarrassment, and severe emotional and

mental pain, and anguish.




                       6/10
         Case 2:20-cv-00541-JEO Document 1 Filed 04/21/20 Page 7 of 10



                                               COUNT I

                                 Violations of the TCPA, 47 U.S.C. §227

       38.    Melody incorporates the foregoing paragraphs as though the same were set

forth at length herein.

       39.    GreenSky violated the TCPA. GreenSky’s violations include, but are not

limited to the following:

              (a)     Within four years prior to the filing of this action, on multiple

                      occasions, GreenSky violated TCPA 47 U.S.C. §227 (b)(1)(A)(iii)

                      which states in pertinent part, “[i]t shall be unlawful for any person

                      within the United States . . . to make any call (other than a call made

                      for emergency purposes or made with the prior express consent of

                      the called party) using any automatic telephone dialing system or an

                      artificial or prerecorded voice — to any telephone number assigned

                      to a . . . cellular telephone service . . . or any service for which the

                      called party is charged for the call.”

              (b)     Within four years prior to the filing of this action, on multiple

                      occasions GreenSky willfully and/or knowingly contacted Melody at

                      her cellular telephone using an artificial prerecorded voice or an

                      automatic telephone dialing system and, as such, GreenSky

                      knowingly and/or willfully violated the TCPA.




                          7/10
         Case 2:20-cv-00541-JEO Document 1 Filed 04/21/20 Page 8 of 10



       40.    As a result of GreenSky’s violations of 47 U.S.C. §227, Melody is entitled

to an award of five hundred dollars ($500.00) in statutory damages, for each and every

violation, pursuant to 47 U.S.C. §227(b)(3)(B). If the Court finds that GreenSky

knowingly and/or willfully violated the TCPA, Melody is entitled to an award of one

thousand five hundred dollars ($1,500.00), for each and every violation pursuant to 47

U.S.C. §227(b)(3)(B) and 47 U.S.C. §227(b)(3)(C).

                                     COUNT II

                          GreenSky’s Invasion of Melody’s Privacy


       41.    Melody incorporates the foregoing paragraphs as though the same were set

forth at length herein.

       42.    Restatement of the Law, Second, Torts, §652B defines intrusion upon

seclusion as “[o]ne who intentionally intrudes . . . upon the solitude or seclusion of

another, or his private affairs or concerns, is subject to liability to the other for invasion

of privacy, if the intrusion would be highly offensive to a reasonable person”.

       43.    GreenSky violated Melody’s privacy. GreenSky’s violations include, but

are not limited to, the following:

              (a)     GreenSky intentionally intruded, physically or otherwise, upon

                      Melody’s solitude and seclusion by engaging in harassing phone

                      calls in an attempt to collect on an alleged debt despite Melody

                      having requested that GreenSky cease making calls to her cellular



                          8/10
         Case 2:20-cv-00541-JEO Document 1 Filed 04/21/20 Page 9 of 10



                      phone.

               (b)    The number and frequency of the telephone calls to Melody by

                      GreenSky constitute an intrusion on Melody’s privacy and solitude.

               (c)    GreenSky’s conduct would be highly offensive to a reasonable

                      person as Melody received calls that caused distraction and

                      temporary loss of use of her cellular telephone line, anxiety,

                      annoyance and embarrassment.

               (d)    GreenSky’s acts, as described above, were done intentionally with

                      the purpose of abusing and harassing Melody to pay the alleged

                      debt.

               (e)    GreenSky’s conduct constitutes abuse and harassment and exceeded

                      reasonable collection efforts.

       44.     As a result of GreenSky’s violations of Melody’s privacy, GreenSky is

liable to Melody for actual damages. If the Court finds that the conduct is found to be

egregious, Melody may recover punitive damages.

                                      TRIAL BY JURY

       Pursuant to Federal Rule of Civil Procedure 38, Melody hereby demands a trial by

jury of all issues triable by jury.

//

//




                         9/10
        Case 2:20-cv-00541-JEO Document 1 Filed 04/21/20 Page 10 of 10



                                PRAYER FOR RELIEF

      WHEREFORE​, Plaintiff Melody Mathes respectfully requests judgment be

entered against Defendant GreenSky, LLC for the following:

      A.     Declaratory judgment that GreenSky violated the TCPA;

      B.     Statutory damages pursuant to 47 U.S.C. §227(b)(3)(B) and 47 U.S.C.

§227(b)(3)(C);

      C.     Actual and punitive damages for GreenSky’s intrusion upon Melody’s

seclusion;

      D.     Awarding Melody any pre-judgment and post-judgment interest as may be

allowed under the law; and

      E.     Any other relief that this Court deems appropriate.

Dated: April 21, 2020

                                               Respectfully Submitted,


                                                   ​ Joshua C. Snable
                                               By: /s/
                                               Joshua C. Snable
                                               Bar Number: ASB-5485-H65S
                                               Attorney for Plaintiff Melody Mathes
FOR THE FIRM:
Snable Law, LLC
The Historic Enslen House
2737 Highland Avenue South
Birmingham, AL 35205
T: (205) 582-8000
F: (205) 939-0789
E: jsnable@snablelaw.com




                        10/10
